                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
UNITED STATES DISTRICT COURT                                                  DATE FILED: 5/4/2021
SOUTHERN DISTRICT OF NEW YORK

 TOWAKI KOMATSU,

                                  Plaintiff,
                                                                 20-CV-10942 (VEC)
                      -against-
                                                                       ORDER
 THE CITY OF NEW YORK, et al.,

                                  Defendants.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 14, 2021, the Court dismissed Plaintiff’s claims against certain

Defendants and referred this matter to the assigned Magistrate Judge for general pretrial

management and for the preparation of a report and recommendation on any dispositive motions,

Dkts. 17, 18;

       WHEREAS Mr. Komatsu subsequently filed a motion for recusal (“Recusal Motion”),

and an objection to the referral of the matter to the Magistrate Judge (which the Court construed

as a motion to withdraw the reference to the Magistrate Judge (“Motion to Withdraw the

Reference”)), Dkts. 21, 22;

       WHEREAS on April 17, 2021, Mr. Komatsu filed a motion for reconsideration of the

Court’s April 14, 2021 Order (“First Motion for Reconsideration”), Dkt. 23;

       WHEREAS on April 19, 2021, Mr. Komatsu filed a letter motion seeking further relief,

(“Letter Motion”), Dkt. 24;

       WHEREAS on April 23, 2021, the Court denied Mr. Komatsu’s Recusal Motion, Motion

to Withdraw the Reference, First Motion for Reconsideration, and Letter Motion, Dkt. 27;
          WHEREAS on May 1, 2021, Mr. Komatsu filed a motion for reconsideration of the

Court’s order denying the recusal motion and seeking reconsideration of the Court’s decision

denying his First Motion for Reconsideration (“Second Motion for Reconsideration”), Dkt. 31;

and

          WHEREAS “the submissions of a pro se litigant must be construed liberally and

interpreted ‘to raise the strongest arguments that they suggest,’” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (quoting Pabon v. Wright, 459 F.3d 241,

248 (2d Cir. 2006));

          IT IS HEREBY ORDERED that Plaintiff’s request for reconsideration of the Court’s

decision denying his motion for recusal is DENIED. Mr. Komatsu discusses the federal criminal

proceeding against him at length, see Second Motion for Reconsideration, Dkt. 31 ¶¶ 1–6, but

those issues are not relevant to the motion for recusal. The undersigned has not taken any

position as to what happened in Mr. Komatsu’s criminal case, much of which transpired after the

case was reassigned from the undersigned. The legal standard governing motions for

reconsideration “is strict, and reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked.” Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Shrader v. CSX Transp., Inc., 70

F.3d 255, 257 (2d Cir. 1995)). While Mr. Komatsu has provided additional details about his

criminal matter, none is relevant to the motion for recusal. As the Court did not overlook any

data in deciding Mr. Komatsu’s motion for recusal, the second motion for reconsideration is

denied.

          IT IS FURTHER ORDERED that Plaintiff’s request for the Court to reconsider its

decision denying the First Motion for Reconsideration is DENIED. There is nothing in the

                                                 2
SDNY local rules which “provides for multiple motions for reconsideration, and filing a

successive motion for reconsideration with the same unsuccessful arguments wastes valuable

Court resources.” See Lopez v. Bollweg, No. 13-CV-691, 2017 WL 4677851, at *3 (D. Ariz.

Aug. 28, 2017) (collecting cases). Moreover, “[a] motion for reconsideration should be granted

only when the [party] identifies an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin

Atlantic Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)) (internal

quotation marks omitted). Because Mr. Komatsu has not identified an intervening change of

controlling law, availability of new evidence, or any clear error, the Court denies the Second

Motion for Reconsideration.

       IT IS FURTHER ORDERED that to the extent Mr. Komatsu’s Second Motion for

Reconsideration is requesting additional relief, that request is DENIED for the same reasons

discussed in the Court’s April 23, 2021 Order, Dkt. 27.

       IT IS FURTHER ORDERED that nothing in this order precludes Mr. Komatsu from

appealing the Court’s April 23, 2021 Order, which Mr. Komatsu has already done. See Notice of

Appeal, Dkt. 28.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Komatsu

and to note the mailing on the docket.



                                                 3
SO ORDERED.
                         _________________________________
Date: May 4, 2021              VALERIE CAPRONI
      New York, NY             United States District Judge




                     4
